United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                             July 12, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                            No. 05-60257
                                          Summary Calendar


LUBALA TUND SOKOMBE,


                                                          Petitioner,

                                                 versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                          Respondent.

                         ---------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A76 326 998
                         ---------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Lubala Tund Sokombe petitions for review of the decision of the Board of Immigration

Appeals (BIA) affirming the decision of the immigration judge (IJ) to deny his application for asylum,

withholding of removal, and relief under the Convention Against Torture. The IJ and the BIA

determined that Sokombe’s testimony was not sufficiently credible and that he thus had not

established his eligibility for relief. Sokombe has not established that the record compels a finding

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that he was in fact credible in his claims or that he has met the standard for establishing his eligibility

for asylum or withholding. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994); Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).

        Sokombe also contends that the BIA and IJ wrongly concluded that he was ineligible for

adjustment of status pursuant to 8 U.S.C. § 1182(a)(6)(C)(ii)(I), based on his false claim of United

States citizenship on a job application. The IJ and BIA specifically found that Sokombe was not

credible in his assertions that he relied on information received from others and that his reliance on

the explanations given by these other people was reasonable.              Sokombe has not presented

“compelling evidence” to show that the credibility determination of the IJ and BIA should be

reversed. Mikhael, 115 F.3d at 302. As a result, Sokombe has not established that the IJ abused his

discretion in denying Sokombe’s motion for a continuance of his hearing for processing of his

adjustment-of-status application. Witter v. INS, 113 F.3d 549, 555-56 (5th Cir. 1997).

        PETITION DENIED.